— In a support proceeding in which the mother petitioned for arrears and a wage deduction order and the respondent father cross-petitioned for a downward modification of support, the mother appeals from an order of the Family Court, Nassau County (Collins, J.), dated October 1, 1981, which, after a hearing, inter alia, reduced the father’s support obligation from $525 monthly to $70 per week. Order reversed, on the law and the facts, cross petition dismissed, and matter remitted to the Family Court, Nassau County, for further proceedings consistent herewith. The wage deduction order, dated October 1,1981, shall stand pending the further proceedings. We believe it was error to reduce the father’s support obligation to $70 per week. Although he testified that he was earning only $150 per week at the time of the hearing, the father described himself as an operating engineer and he had been earning $250 per week with the same employer just a short time before. What he did for $150 weekly was “estimating work, reading plans and putting jobs together bidding on work”. In view of his extensive experience in the construction field and the highly responsible nature of his work, we find the testimony as to his income and his severe pay cut incredible. We also believe that the Family Court placed excessive restraints upon the cross-examination of the father concerning his assets. The order appealed from should be reversed and a new hearing held to determine the amount of arrears due and for the issuance, in the court’s discretion, of an appropriate wage deduction order. Damiani, J. P., Laser, Mangano and Boyers, JJ., concur.